Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 6, 2022

                                      No. 04-22-00013-CV

                  THE HENDERSON-WESSENDORFF FOUNDATION,
                                 Appellant

                                                v.

                      PIONEER NATURAL RESOURCES USA, INC.,
                                    Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-08-00196-CVK
                          Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        Appellant’s attorney has filed a motion seeking access to a portion of the record that is
sealed. The motion is GRANTED. The clerk of the court is instructed to provide a copy of the
sealed record to appellant’s attorney and appellee’s attorney on CD-ROM. All parties and their
attorneys are ORDERED not to share the contents of the sealed record with any person except to
the extent necessary to prepare their respective briefs.

        In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court